DETAILED ACTION
This communication is in response to the RCE with amendments and Arguments filed on 10/28/2020. Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2020 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/2020 and 11/11/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments and Amendments
The Applicant has amended the independent claims to further recite “receive a first acoustic signal combining…”, “generate, based on the first acoustic signal, corresponding to one of the plurality of acoustic zones….” Hence, a new reference has been added

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-11, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Taubman (US 2014/0039888) in view of Adamek (US 2015/0053779) in view of Contolini (US 2016/0125882).
As to claims 1 and 18, Taubman teaches a system for detecting a designated wake-up word in a physical space having a plurality of acoustic zones, the system comprising:

receive a first acoustic signal representing acoustic information detected by a plurality of microphones in a physical space (see [0044], where voice detection devices comprising a mic array are placed within the kitchen area and living room space as well as other category of rooms and see [0045], where user initiates an utterance and [0046], where voice detection device 160 and 162 both receive utterances); 
process the first acoustic signal to identify content of the first acoustic signal originating from each of the plurality of acoustic zones (see [0046]-[0047], where conversion of utterances into series of audio signals to create sound file and see [0053], where SPL levels are analyzed); 
produce a plurality of second acoustic signals, each of the plurality of second acoustic signals representing content which corresponds to the content identified as originating from a respective one of the plurality of acoustic zones (see [0048], where processing system 108 receives the audio signals generated from the voice detection device); and 
separately, perform automatic speech recognition on the one or more of the plurality of second acoustic signals to determine whether the designated wake-up word was spoken (see [0048], ASR performed on each signal based on location specific model).  
However, Taubman although the Examiner asserts teaches functionality similar to a wake-up work, the Examiner cites another reference which uses general trigger phrases to wake-up device.

Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the detection as taught by Taubman with the  wake-up phrase  as taught by Adamek in order to allow a device to listen to commands even in low power mode (see Adamek [0104]).
However, Taubman in view of Adamek does not specifically teach receive a first acoustic signal combining acoustic information detected by a plurality of microphones in the physical space and generate, based on the first acoustic signal, a plurality of second acoustic signals, corresponding to one of the plurality of acoustic zones and comprising content corresponding to the content identified as originating from the one acoustic zone.
Contolini does teach receive a first acoustic signal combining acoustic information detected by a plurality of microphones in the physical space (see [0045], where array 120 may receive a sound that is a combination of 146B and 112) and generate, based on the first acoustic signal, a plurality of second acoustic signals (see [0045], since the 146B and 112 have different beam angles and can be separated), corresponding to one of the plurality of acoustic zones and comprising content corresponding to the content identified as originating from the one acoustic zone (see [0045], where beam can be formed which intersects with a beam formed from array 120’ where intersection occurs in the command area in order for ASR to use such information to determine the command present).

As to claim 18, apparatus claim 1 and method claim 18 are related as apparatus and the method of using same, with each claimed element's function corresponding to the claimed apparatus function. Accordingly claim 18 is similarly rejected under the same rationale as applied above with respect to method claim.

As to claim 2 and 19, Taubman in view of Adamek in view of Contolini teach all of the limitations as in claims 1 and 18, above. 
Furthermore, Taubman teaches wherein the at least one processor configured to: select a first acoustic zone of the plurality of acoustic zones based on, for each of one or more of the plurality of second acoustic signals, whether the designated wake-up word was spoken in the respective acoustic zone (see [0047], where it is determined that the living room is where user is located and see [0053]); and perform additional automatic speech recognition of sound originating from the first acoustic zone (see [0020], where an utterance 

	As to claim 3 and 20, Taubman in view of Adamek in view of Contolini teach all of the limitations as in claims 1 and 18, above. 
Furthermore, Taubman teaches wherein processing the first acoustic signal to identify the content of the first acoustic signal originating from each of the plurality of acoustic zones comprises performing spatial filtering for at least one of the plurality of acoustic zones (see [0053], where SPL levels w.r.t. to each zone are determined).  

	As to claim 4, Taubman in view of Adamek in view of Contolini teach all of the limitations as in claims 1, above. 
Furthermore, Taubman teaches wherein the at least one processor is configured to receive a first acoustic signal comprising acoustic information from a plurality of microphones include a first microphone in a first acoustic zone of the plurality of acoustic zones and a second microphone in a second acoustic zone of the plurality of acoustic zones (see [0044], where voice detection device is placed in multiple rooms, interpreted as zones and picks up user utterance).  

	As to claim 5, Taubman in view of Adamek in view of Contolini teach all of the limitations as in claims 1, above. 


As to claim 6, Taubman in view of Adamek in view of Contolini teach all of the limitations as in claims 1, above. 
Furthermore, Taubman teaches wherein performing automatic speech recognition on one or more of the plurality of second acoustic signals comprising using a different acoustic model for each of the plurality of second acoustic signals (see [0049], where location dependent acoustic models used based on estimated location such as a kitchen or living room acoustic model).  

As to claim 7, Taubman in view of Adamek in view of Contolini teach all of the limitations as in claims 1, above. 
Furthermore,  Taubman teaches wherein performing automatic speech recognition on one or more of the plurality of second acoustic signals comprising using a language model limited to the designated wake-up word (see [0048], where location dependent language models are used and applied on the audio signals received).  


Furthermore, Taubman teaches wherein the at least one processor is configured to receive a first acoustic signal comprising acoustic information from a plurality of microphones comprising at least one microphone is located within a mobile device (see [0048], where client device or voice detection device can generate audio signals).  

As to claim 9, Taubman in view of Adamek in view of Contolini teach all of the limitations as in claims 1, above. 
Furthermore, Taubman teaches wherein a number of the second acoustic signals is equal to or less than a number of the acoustic zones (see [0049], where number of acoustic models mentioned which appear to be less than [0044] which notes various areas of a building).  

As to claim 10, Taubman in view of Adamek in view of Contolini teach all of the limitations as in claims 9, above. 
Furthermore, Taubman teaches wherein the number of the second acoustic signals is less than the number of the acoustic zones (see [0054], where based on estimated location speech recognition performed), and wherein the at least one processor is further configured to: produce a plurality of third acoustic signals corresponding to the content identified as originating from a respective one of the plurality of acoustic zones (see [0046], where the two audio signals   

As to claim 11, Taubman in view of Adamek in view of Contolini teach all of the limitations as in claims 10, above. 
Furthermore, Taubman teaches wherein selecting the plurality of second acoustic signals as a subset of the plurality of third acoustic signals is based at least in part upon data from at least one hardware sensor (see [0043], voice detection device).  

As to claim 13, Taubman in view of Adamek in view of Contolini teach all of the limitations as in claims 2, above. 
Furthermore,  Taubman teaches wherein the at least one processor configured to, after performing additional automatic speech recognition of sound originating from the first acoustic zone:  identify one or more spoken commands within the sound originating from the first acoustic zone (see [0047], where it is determined that the living room is where user is located and see [0053] and see [0020], where an utterance comprises phrases  and see [0022], where a user can make an utterance within the same location as in examples an utilize models 

As to claim 14, Taubman in view of Adamek in view of Contolini teach all of the limitations as in claims 2, above. 
Furthermore, Taubman teaches wherein the at least one processor configured to send a signal to at least one external device based at least in part on a result of performing additional automatic speech recognition of sound originating from the first acoustic zone (see zone (see [0022], [0025], where user utters a command to play “Apples & Spice”, and where output component 144 provides interface to media player control for playback as a result of the ASR performing transcription of the utterance).  

As to claim 15, Taubman in view of Adamek in view of Contolini teach all of the limitations as in claims 14, above. 
Furthermore, Taubman teaches wherein the signal sent to the at least one external device is based at least in part on information associated with the first acoustic zone (see [0022], [0025], where user utters a command to play “Apples & Spice”, and where output component 144 provides interface to media player 

As to claim 16, Taubman in view of Adamek in view of Contolini teach all of the limitations as in claims 2, above. 
Furthermore, Taubman teaches wherein the at least one processor is further configured to buffer the plurality of second acoustic signals (see [0045], where client device uses a continuous recording buffer), and wherein performing additional automatic speech recognition of sound originating from the first acoustic signal utilizes one of the buffered second acoustic signals as input (see [0045], continuous recording buffer and see subsequent transcribing [0048]).  

As to claim 17, Taubman in view of Adamek in view of Contolini teach all of the limitations as in claims 1, above. 
Furthermore, Taubman teaches wherein at least some of the plurality of acoustic zones spatially overlap (see Figure 1b, where wall creates an overlap between 120 and 122, which is the living room and kitchen).  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Taubman in view of Adamek in view of Contolini as applied in claim 1, above, and further in view of Coon (US 2009/0055178).
As to claim 12, Taubman in view of Adamek in view of Contolini teaches all of the limitations as in claim 2, above.

Coon does teach wherein the at least one processor configured to determine, prior to performing additional automatic speech recognition of sound originating from the first acoustic zone, that a user who spoke the designated wake-up word is authorized to access the system commands (see [0040], where speaker is determined as to what location is the user and a biometric signature is assigned to that location or zone prior to recognizing speech and see Figure 5).  
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the detection as taught by Taubman in view of Adamek in view of Contolini with the speaker identification as taught by Coon in order to determine which individual is at what location (see Coon [0040]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARAS D SHAH whose telephone number is (571)270-1650.  The examiner can normally be reached on Monday-Thursday 7:30AM-3PM, 5PM-7PM, Friday 8AM-noon.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        

02/12/2021